DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 10,839,825. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
1, 4
2-3
5-14
15
16
17
18
10839825 Claims
1
2-3
4-13
14
15
17
16


For example:
Instant Claim 1
10839825 Claim 1
A method for animated lip synchronization executed on a processing unit, the method comprising:
A method for animated lip synchronization executed on a processing unit, the method comprising:
mapping phonemes to visemes;
mapping each one of a plurality of phonemes to a plurality of visemes, each of the plurality of visemes having a first viseme shape capturing jaw behavior and a second viseme shape capturing lip behavior;
synchronizing the visemes into viseme action units, the viseme action units comprising jaw and lip contributions for each of the phonemes; and
for each of the phonemes, synchronizing the visemes into two or more viseme action units, each of the two or more viseme action units comprising jaw contributions from the first viseme shape and lip contributions from the second viseme shape, the two or more viseme action units are co-articulated such that the respective two or more viseme action units are approximately concurrent and the jaw contributions and the lip contributions are respectively synchronized to independent visemes that occur concurrently over the duration of the phoneme,

wherein the two or more viseme action units are co-articulated with at least one of the following, otherwise there is no coarticulation: duplicated visemes are considered one viseme, lip-heavy visemes start early and end late, replace the lip contributions of neighbours that are not labiodentals and bilabials, and are articulated with the lip contributions of neighbours that are labiodentals and bilabials, tongue-only visemes have no influence on the lip contribution, and obstruents and nasals, with no similar neighbours and are less than one frame in length, have no influence on jaw contribution, and with a length greater than one frame, narrow the jaw contribution; and
outputting the viseme action units.
outputting the one or more viseme action units.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities: Claim 17 lacks antecedent basis for “the speech input.” (For examination purposes, claim 17 is considered to depend from claim 16, which recites “speech input.”) Claim 18 lacks antecedent basis for “the alignment module.” (For examination purposes, claim 18 is considered to depend from claim 16, which recites “an alignment module.”) Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a correspondence module,” “a synchronization module,” and “an output module” in claim 15; “an input module” and “an alignment module” in claim 16; and “an alignment module” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 recites “facial model,” which is merely a computer representation of a real model. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loza et al. (Animation of Expressions in a Mechatronic Head, 2014, Advances in Intelligent Systems and Computing, vol. 253, pp. 15-26).
Regarding claim 1, Loza teaches: A method for animated lip synchronization executed on a processing unit (Loza §2 ¶1: “The CAD model of the mechatronic head and its expected aspect after adding an artificial skin are shown in figure 2.” [The claimed processing unit is an inherent feature of CAD.]), the method comprising: 
mapping phonemes to visemes (Loza §3.3 ¶¶2-3: “A viseme is the visual representation of a phoneme and is related directly to the mouth and lip pose … The audio signal is processed to obtain the phoneme sequence through time and the associate visemes are then calculated.”); 
synchronizing the visemes into viseme action units, the viseme action units comprising jaw and lip contributions for each of the phonemes (Loza §3.3 ¶¶3-4: “The required visemes are saved as key poses. The expression time will be that corresponding to the phoneme … A graphical interface is provided for adding AUs to the visemes generated automatically in the described way;” Table 1: action units including Jaw Drop and Lips Part); and 
outputting the viseme action units (Loza §3.3 ¶3: “Finally, the visemes and the audio file are performed concurrently. This way a precise synchronization of mouth, lips and audio signal is obtained.”).

Regarding claim 15, Loza teaches: A system for animated lip synchronization, the system having one or more processors and a data storage device, the one or more processors in communication with the data storage device (Loza §2 ¶1: “The CAD model of the mechatronic head and its expected aspect after adding an artificial skin are shown in figure 2.” [The claimed one or more processors and the claimed data storage device are inherent features of CAD.]), the one or more processors configured to execute: 
a correspondence module for mapping phonemes to visemes (Loza §3.3 ¶¶2-3: “A viseme is the visual representation of a phoneme and is related directly to the mouth and lip pose … The audio signal is processed to obtain the phoneme sequence through time and the associate visemes are then calculated.”); 
a synchronization module for synchronizing the visemes into viseme action units, the viseme action units comprising jaw and lip contributions for each of the phonemes (Loza §3.3 ¶¶3-4: “The required visemes are saved as key poses. The expression time will be that corresponding to the phoneme … A graphical interface is provided for adding AUs to the visemes generated automatically in the described way;” Table 1: action units including Jaw Drop and Lips Part); and 
an output module for outputting the viseme action units to an output device (Loza §3.3 ¶3: “Finally, the visemes and the audio file are performed concurrently. This way a precise synchronization of mouth, lips and audio signal is obtained.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10, 12-13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loza et al. (Animation of Expressions in a Mechatronic Head, 2014, Advances in Intelligent Systems and Computing, vol. 253, pp. 15-26) as applied to claims 1 and 15 above, and further in view of Theobald et al. (US 2017/0154457).
Regarding claim 2, Loza does not teach/suggest: The method of claim 1, further comprising 
capturing speech input; 
parsing the speech input into the phonemes; and 
aligning the phonemes to the corresponding portions of the speech input.
Theobald, however, teaches/suggests:
capturing speech input (Theobald [0049]: “Returning to FIG. 1, the input component 110 may be configured to obtain phoneme strings for speech animation. In some implementations, phoneme strings may be obtained from one or more of audio, text, and/or other input.”); 
parsing the speech input into the phonemes (Theobald [0051]: “The input component 110 may be configured to segment the phoneme string into non-overlapping phoneme string portions that correspond to discrete visual movements of a jaw, lips, teeth, tongue, and/or other facial features;” [0024]: “The phoneme string portion 302 may sequentially include a first phoneme 304, a second phoneme 306, a third phoneme 308, and/or other phonemes.”); and 
aligning the phonemes to the corresponding portions of the speech input (Theobald [0024]: “The phoneme string portion 302 may sequentially include a first phoneme 304, a second phoneme 306, a third phoneme 308, and/or other phonemes.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Loza to receive speech input as taught/suggested by Theobald in order to simulate human speech.

Regarding claim 3, Loza as modified by Theobald teaches/suggests: The method of claim 2, wherein aligning the phonemes comprises one or more of phoneme parsing and forced alignment (Theobald [0051]: “The input component 110 may be configured to segment the phoneme string into non-overlapping phoneme string portions that correspond to discrete visual movements of a jaw, lips, teeth, tongue, and/or other facial features;” [0024]: “The phoneme string portion 302 may sequentially include a first phoneme 304, a second phoneme 306, a third phoneme 308, and/or other phonemes.”). The same rationale to combine as set forth in the rejection of claim 2 above is incorporated herein.

Regarding claim 10, Loza does not teach/suggest: The method of claim 1, wherein viseme decay of at least one of the visemes begins between seventy-percent and eighty-percent of the completion of the respective phoneme. Theobald, however, teaches/suggests wherein viseme decay of at least one of the visemes begins between seventy-percent and eighty-percent of the completion of the respective phoneme (Theobald [0024]: “For illustrative purposes, the phoneme string portion 302 is shown adjacent an audio waveform 310 that may represent a spoken utterance of the phoneme string portion 302 showing the cadence of speech sounds over time.”). The claimed viseme decay is an inherent and/or implicit feature of the cadence of speech. In addition, such feature would have been well known for simulating human speech (Official Notice). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Loza to account for the cadence of speech as taught/suggested by Theobald in order to simulate human speech.

Regarding claim 12, Loza does not teach/suggest: The method of claim 1, wherein the viseme action units further comprise tongue contributions for each of the phonemes. Theobald, however, teaches/suggests tongue contributions for each of the phonemes (Theobald [0020]: “A viseme unit may describe one or more visual gestures (e.g., jaw, lips, teeth, tongue, and/or other facial feature movement of a facial model of an animation entity) that correspond to the one or more complete phonemes and/or phoneme context.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the AUs of Loza to include tongue contributions as taught/suggested by Theobald in order to simulate human speech.

Regarding claim 13, Loza teaches/suggests a neutral pose (Loza §3.2 ¶5: “A number of additional tools are provided for gesture composing, such as pose display, return to neutral pose, key pose addition or removing etc.”). Loza does not teach/suggest: The method of claim 1, wherein the viseme action unit for a neutral pose comprises a viseme mapped to a bilabial phoneme. Theobald, however, teaches/suggests a viseme mapped to a bilabial phoneme (Theobald [0051]: “By way of non-limiting example, a change may correspond to one or more of a lip closure during a bilabial closure, a peak of a lip opening during a vowel, a contact of a lower lip with one or more upper teeth during a labiodental fricative, and/or other visual changes.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the neutral pose of Loza to correspond to a bilabial closure (the claimed bilabial phoneme) as taught/suggested by Theobald in order to simulate human speech.

Claims 16 and 18 recite limitations similar in scope to those of claims 2 and 3, respectively, and are rejected using the same rationales. Loza as modified by Theobald further teaches/suggests an input device (Theobald [0049]: “In some implementations, phoneme strings may be obtained from one or more of audio, text, and/or other input.”). The claimed input device is an inherent and/or implicit feature of audio input.

Claims 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loza et al. (Animation of Expressions in a Mechatronic Head, 2014, Advances in Intelligent Systems and Computing, vol. 253, pp. 15-26) as applied to claim 1 above, and further in view of Taylor et al. (Dynamic Units of Visual Speech, 2012, Eurographics/ACM SIGGRAPH Symposium on Computer Animation, pp. 275-284).
Regarding claim 4, Loza does not teach/suggest: The method of claim 1, wherein two or more viseme action units are co-articulated such that the respective two or more visemes are approximately concurrent. Taylor, however, teaches/suggests wherein two or more viseme action units are co-articulated such that the respective two or more visemes are approximately concurrent (Taylor §4.5 ¶1: “By spanning multiple phone segments dynamic visemes naturally capture the effects of coarticulation in speech production.”). The claimed approximately concurrent is an inherent and/or implicit feature of coarticulation. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify some AUs of Loza to be co-articulated as taught/suggested by Taylor in order to simulate human speech.

Regarding claim 7, Loza does not teach/suggest: The method of claim 1, wherein mapping the phonemes to visemes comprises at least one of mapping a start time of at least one of the visemes to be prior to an end time of a previous respective viseme and mapping an end time of at least one of the visemes to be after a start time of a subsequent respective viseme. Taylor, however, teaches/suggests at least one of mapping a start time of at least one of the visemes to be prior to an end time of a previous respective viseme and mapping an end time of at least one of the visemes to be after a start time of a subsequent respective viseme (Taylor §4.5 ¶1: “By spanning multiple phone segments dynamic visemes naturally capture the effects of coarticulation in speech production.”). Coarticulation meets the claimed mapping. The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Regarding claim 8, Loza does not teach/suggest: The method of claim 1, wherein a start time of at least one of the visemes is at least 120ms before the respective phoneme is heard, and an end time of at least one of the visemes is at least 120ms after the respective phoneme is heard. Taylor, however, teaches/suggests wherein a start time of at least one of the visemes is at least 120ms before the respective phoneme is heard, and an end time of at least one of the visemes is at least 120ms after the respective phoneme is heard (Taylor Fig. 1: “Dynamic visemes naturally capture visual coarticulation and the inherent asynchrony between visual and acoustic speech.”). The claimed at least 120ms is an inherent and/or implicit feature of the asynchrony between visual and acoustic speech. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Loza to account for the asynchrony between visual and acoustic speech as taught/suggested by Taylor in order to simulate human speech.

Regarding claim 9, Loza does not teach/suggest: The method of claim 1, wherein a start time of at least one of the visemes is at least 150ms before the respective phoneme is heard, and an end time of at least one of the visemes is at least 150ms after the respective phoneme is heard. Taylor, however, teaches/suggests wherein a start time of at least one of the visemes is at least 150ms before the respective phoneme is heard, and an end time of at least one of the visemes is at least 150ms after the respective phoneme is heard (Taylor Fig. 1: “Dynamic visemes naturally capture visual coarticulation and the inherent asynchrony between visual and acoustic speech.”). The claimed at least 150ms is an inherent and/or implicit feature of the asynchrony between visual and acoustic speech. The same rationale to combine as set forth in the rejection of claim 8 above is incorporated herein.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loza et al. (Animation of Expressions in a Mechatronic Head, 2014, Advances in Intelligent Systems and Computing, vol. 253, pp. 15-26) as applied to claim 1 above, and further in view of Wong et al. (Allophonic Variations in Visual Speech Synthesis for Corrective Feedback in CAPT, 2011, IEEE International Conference on Acoustics, Speech and Signal Processing, pp. 5708-5711).
Regarding claim 5, Loza teaches/suggests: The method of claim 1, wherein the jaw contributions and the lip contributions are respectively synchronized to independent visemes (Loza §3.3 ¶4: “A graphical interface is provided for adding AUs to the visemes generated automatically in the described way;” Table 1: action units including Jaw Drop and Lips Part). Loza does not teach/suggest wherein the viseme action units are a linear combination of the independent visemes. Wong, in view of Loza, teaches/suggests wherein the viseme action units are a linear combination of the independent visemes (Loza Table 1: action units; Wong §5 ¶1: “The basic idea of the visual speech generation process is based on linear morphing ... We apply linear morphing [6] to all viseme components ... For each intermediate frame, viseme components are combined.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the AUs of Loza to be linearly combined as taught/suggested by Wong in order to simulate human speech.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loza et al. (Animation of Expressions in a Mechatronic Head, 2014, Advances in Intelligent Systems and Computing, vol. 253, pp. 15-26).
Regarding claim 6, Loza teaches/suggests: The method of claim 1, wherein the jaw contributions and the lip contributions are each respectively synchronized to activations of one or more facial muscles in a biomechanical muscle model such that the viseme action units represent a dynamic simulation of the biomechanical muscle model (Loza §5 ¶1: “In the present paper, a method for animating a mechatronic head has been presented. The method is based on the FACS and allows obtaining realistic animations of the head in a simple way;” §1 ¶5: “The FACS is structured in Action Units, AUs. An AU is the contraction or relax of some muscles that produces a change in the face appearance.” [The mechatronic head is considered a biomechanical muscle model. In addition, such feature would have been well known for simulating human speech (Official Notice).]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loza et al. (Animation of Expressions in a Mechatronic Head, 2014, Advances in Intelligent Systems and Computing, vol. 253, pp. 15-26) as applied to claim 1 above, and further in view of Jowitt et al. (US 2003/0149569).
Regarding claim 11, Loza teaches/suggests an amplitude of each viseme (Loza §3.2 ¶3: “The intensity and laterality of each AU can be readily adjusted.”). Loza does not teach/suggest: The method of claim 1, wherein an amplitude of each viseme is determined by one or more of lexical stress and word prominence. Jowitt, however, teaches/suggests determined by one or more of lexical stress and word prominence (Jowitt [0038]: “Furthermore, this allows the animated character to stress certain words, such as numbers, names, nouns and negatives.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the intensity (the claimed amplitude) of each AU of Loza to be determined by lexical stress and/or word prominence as taught/suggested by Jowitt in order to simulate human speech.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loza et al. (Animation of Expressions in a Mechatronic Head, 2014, Advances in Intelligent Systems and Computing, vol. 253, pp. 15-26) as applied to claims 1 and 15 above, and further in view of Sutton et al. (US 6539354).
Regarding claim 14, Loza does not teach/suggest: The method of claim 1, further comprising outputting a phonetic animation curve based on the change of viseme action units over time. Sutton, in view of Loza, teaches/suggests outputting a phonetic animation curve based on the change of viseme action units over time (Loza Table 1: action units; Fig. 5B: the illustrated phonetic animation curve). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Loza to include a phonetic animation curve as taught/suggested by Sutton in order for visualization.

Claim 19 recites limitations similar in scope to those of claim 14, and is rejected using the same rationale.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loza et al. (Animation of Expressions in a Mechatronic Head, 2014, Advances in Intelligent Systems and Computing, vol. 253, pp. 15-26) in view of Theobald et al. (US 2017/0154457) as applied to claim 16 above, and further in view of Vronay et al. (US 2006/0251384).
Regarding claim 17, Loza as modified by Theobald does not teach/suggest: The system of claim [16] further comprising a speech analyzer module for analyzing one or more of pitch and intensity of the speech input. Vronay, however, teaches/suggests analyzing one or more of pitch and intensity of the speech input (Vronay [0099]: “For example, one common method is to use conventional speaker identification techniques to identify a person that is currently talking, then, as soon as another person begins talking, that transition corresponds to a "scene change." Such detection can be performed, for example, using a single microphone in combination with conventional audio analysis techniques, such as pitch analysis or more sophisticated speech recognition techniques.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the speech input of Loza as modified by Theobald to be analyzed for pitch and/or intensity as taught/suggested by Vronay in order to simulate human speech.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loza et al. (Animation of Expressions in a Mechatronic Head, 2014, Advances in Intelligent Systems and Computing, vol. 253, pp. 15-26) in view of Theobald et al. (US 2017/0154457), Wong et al. (Allophonic Variations in Visual Speech Synthesis for Corrective Feedback in CAPT, 2011, IEEE International Conference on Acoustics, Speech and Signal Processing, pp. 5708-5711), and Ostermann (Animation of Synthetic Faces in MPEG-4, 1998, IEEE Computer Animation, pp. 49-55).
Regarding claim 20, Loza teaches/suggests: A facial model for animation on a computing device, the computing device having one or more processors (Loza §2 ¶1: “The CAD model of the mechatronic head and its expected aspect after adding an artificial skin are shown in figure 2.” [The claimed one or more processors is an inherent feature of CAD.]), the facial model comprising: 
a neutral face position (Loza §3.2 ¶5: “A number of additional tools are provided for gesture composing, such as pose display, return to neutral pose, key pose addition or removing etc.”); 
an overlay of skeletal jaw deformation, lip deformation (Loza §5 ¶1: “In the present paper, a method for animating a mechatronic head has been presented. The method is based on the FACS and allows obtaining realistic animations of the head in a simple way;” §1 ¶5: “The FACS is structured in Action Units, AUs. An AU is the contraction or relax of some muscles that produces a change in the face appearance.” [The contraction or relax of the muscles meets the claimed deformations.]); and 
a displacement of the skeletal jaw deformation, the lip deformation and the tongue deformation (Loza §1 ¶5: “The FACS is structured in Action Units, AUs. An AU is the contraction or relax of some muscles that produces a change in the face appearance.” [The contraction or relax of the muscles meets the claimed displacement.]).
Loza does not teach/suggests tongue deformation. Theobald, however, teaches/suggests tongue deformation (Theobald [0020]: “A viseme unit may describe one or more visual gestures (e.g., jaw, lips, teeth, tongue, and/or other facial feature movement of a facial model of an animation entity) that correspond to the one or more complete phonemes and/or phoneme context.”). The same rationale to combine as set forth in the rejection of claim 12 above is incorporated herein.

Loza as modified by Theobald does not teach/suggests by a linear blend of blend-shape action units. Wong, in view of Loza, teaches/suggests by a linear blend of blend-shape action units (Loza Table 1: action units; Wong §5 ¶1: “The basic idea of the visual speech generation process is based on linear morphing ... We apply linear morphing [6] to all viseme components ... For each intermediate frame, viseme components are combined.”). The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Loza as modified by Theobald and Wong does not teach/suggests weighted blend-shape. Ostermann, however, teaches/suggests weighted blend-shape (Ostermann §2.2 ¶2: “In order to allow for coarticulation of speech and mouth movement [6], transitions from one viseme to the next are defined by blending the two visemes with a weighting factor.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the blending of Loza as modified by Theobald and Wong to be weighted as taught/suggested by Ostermann in order to smooth the transitions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0137515 – duration of phoneme
US 2004/0120554 – lip synchronization
US 2015/0187112 – lip synchronization
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611